Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: 

Figure 14:	82

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
On page 2, remove paragraph [0004] from paragraph [0003].
In paragraph [0004], line 8, change “A photosensitive member” to --- The photosensitive member ---.
In paragraph [0004], line 8, change “image and a” to --- image and the ---.
In paragraph [0009], line 9, change “the exposure unit” to --- an exposure unit ---.
In paragraph [0009], line 10, change “the charging device” to --- a charging device ---.
In paragraph [0009], line 10, change “the cleaning device” to --- a cleaning device ---.
In paragraph [0012], line 2, change “the respective toner tanks” to --- respective toner tanks ---.

In paragraph [0031], line 5, change “the motor” to --- a motor ---.
In paragraph [0035], line 3, change “the power source” to --- a power source ---.
In paragraph [0040], line 2, change “which the” to --- which an ---.
In paragraph [0040], line 4, change “the ion conductive agent” to --- an ion conductive agent ---.
In paragraph [0047], line 4, change “35” to --- 35A ---.
In paragraph [0052], line 3, change “by via the” to --- by the ---.
In paragraph [0055], line 3, change “off the toner” to --- off toner ---.
In paragraph [0055], line 6, after “transfer roller’ insert --- 34 ---.
In paragraph [0056], line 3, after “roller” insert --- 73 ---.
In paragraph [0057], line 3, change “supplies the” to --- supplies an ---.
In paragraph [0063], line 2, after “includes a” insert --- transfer unit (or transfer device) 82 which includes a ---.
 ---. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ai (US 2012/0170952 A1).  Regarding Claim 1, Ai discloses an imaging apparatus (i.e., image forming apparatus 100; Figure 1) including: a transfer belt (i.e., intermediary transfer belt 51; Figures 1 and 3); a transfer roller (i.e., secondary transfer roller 56; Figures 1 and 3) located adjacent the transfer belt, wherein a first nip  (i.e., secondary transfer nip N2; Figures 1 and 3) is formed between the transfer belt and the transfer roller, a conductive roller (i.e., fur brush 71; Figure 3) located adjacent the transfer roller, wherein a second nip is formed between the transfer roller and the conductive roller; a conductive scraping member (i.e., metal roller 72; Figure 3) to scrape off toner (See .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ai as applied to claims 11-13 and 15 above, and further in view of Mori et al (US 7,127,191 B2).
Ai fails to teach using a conductive flicker.
Referring to Figure 7, Mori et al disclose a conductive roller that includes a brush roller (i.e., fur brush 37), and a conductive scraping member that includes a conductive flicker (i.e., flicker 46) to scrape off toner from the brush roller. See column 12, lines 14-29.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the metal roller of Ai could be replaced with the flicker of Mori et al because both are capable of removing toner from a fur brush with the choice of which type to use being an obvious design choice with the use of the flicker of Mori et al simplifying the apparatus of Ai as the cleaning blade 73 would not be required.

Allowable Subject Matter
	Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an imaging apparatus including: a transfer belt; a 


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al (US 2005/0207779 A1) disclose an image forming apparatus having a secondary transfer roller that is movable between first and second positions.
Tabata (US 2017/0205754 A1) discloses an image forming apparatus including an intermediate transfer belt; a secondary transfer outer roller; a power feed roller and a power supply.
Matsuzaki et al (US 11,009,815 B2) disclose an image forming apparatus capable of controlling power supplied to a transfer roller.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
January 27, 2022